Citation Nr: 1533026	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis. 

2.  Entitlement to service connection for hysterectomy with back pain.

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law 



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By a rating action in August 2009, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective May 31, 2008; however, that rating action denied the Veteran's claim for a TDIU.  Subsequently, in a September 2009 rating action, the RO assigned an effective date of March 31, 2008 for the grant of service connection for PTSD.  By a rating action in February 2011, the RO denied the Veteran's claim of entitlement to service connection for multiple sclerosis and service connection for hysterectomy with back pain.  The Veteran perfected timely appeals as to those decisions.  

In his substantive appeal (VA Form 9), dated in September 2011, the Veteran requested a Board hearing.  However, in an August 2012 statement, she withdrew her hearing request.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

First, VA regulations require that a supplemental statement of the case (SSOC) be furnished to the appellant if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2014).  In this regard, the Board notes that the last Statement of the Case (SOC) is dated in September 2011.  Subsequent to the September 2011 SOC, relevant records pertaining to the claims on appeal were added to the file, including Social Security Administration records, as well as private and VA treatment reports, some of which are relevant to the issues on appeal.  Although an August 2012 communication "waived any further consideration of the evidence...at this time" (emphasis added).  Given the phrasing of the communication, and given that the evidence added two years later may not have been anticipated by the Veteran, the Board cannot assume that such waiver remains in force.  Rather, it appears in the best interests of the Veteran that such relevant evidence be considered at the RO level, particularly given the ambiguity as to the limitation of the August 2012 waiver.  

Given the receipt of additional pertinent evidence following the SOC, the Veteran and his representative are entitled to be furnished with a Supplemental Statement of the Case (SSOC).  Thus, on remand, such should be provided which considers all evidence of record, including that evidence added to the record since the September 2011 SOC.  See, 38 C.F.R. § 19.31.  

Moreover, the Veteran has only been examined once, namely in July 2009, in conjunction with his claim for service connection for PTSD.  This examination is now over six years old.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of six years, the July 2009 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121 (1994); Caffrey, supra; Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For this reason, the Board finds that the Veteran must be afforded another psychiatric examination.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to her claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for his PTSD since July 2009.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of her PTSD.  The examiner must review the electronic medical records.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  A detailed history, to include work history, should be obtained from the Veteran.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to her service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  The examiner should specifically comment on the impact of the Veteran's PTSD on her ability to maintain substantially gainful employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  The report of examination must include a complete rationale for all opinions expressed.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and her attorney should be issued an SSOC, which specifically include a review of all evidence added to the record since the September 2011 SOC.  An appropriate period of time should be allowed for response.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until she receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



